Citation Nr: 1136941	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-33 249	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an increased (compensable) initial evaluation for left ear hearing loss disability.  

3.  Entitlement to an increased evaluation for service-connected right diaphragmatic paralysis, evaluated as 10 percent disabling prior to March 19, 2010, and as 
30 percent disabling from March 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had honorable active service from November 1953 to October 1956, had a period of inactive service from 1956 to 1958, and had active service from May 1960 to June 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  A November 2005 rating decision denied service connection for a left knee disorder.  A June 2006 rating decision denied a rating in excess of 10 percent for diaphragm paralysis.  An April 2009 rating decision granted service connection for hearing loss, left ear, and assigned a noncompensable evaluation.   

In July 2011, the Board asked the Veteran to clarify whether he wanted to attend a hearing before the Board.  The Veteran clarified that he did not wish to attend a hearing.  He provided additional argument, and submitted a 2008 clinical record.  That record, which pertains primarily to psychiatric disorders, does not disclose additional information about the issues on appeal (a left knee disorder, paralysis of the diaphragm, left ear hearing).  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1953 to October 1956 and from May 1960 to June 1965.  

2.	In September 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Jackson, Mississippi, that the Veteran died in September 2011.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


